Judgment reversed on the law and facts, and the counterclaim dismissed, with costs. Judgment is rendered and to be entered by the clerk in favor of the plaintiffs, as demanded in the complaint, for foreclosure and sale of the mortgaged premises. All concur. The court finds the facts as requested by plaintiffs at the Trial Term. The court disapproves of the findings signed by the court, on which it directed that judgment be entered, as follows: Nos. 2 to 11, both inclusive, and Nos. 16 and 21; all of that part of No. 15 beginning with the words “ And that said deed was not executed by said Howard Finch ” to the end of such finding; all that part of No. 17 beginning with “ I further find that said claimed execution by Howard Finch of the said deed was in violation of law ” to the end of the finding; No. 18, the words “ And I find that there was no consideration for the said mortgage;” No. 20, the last sentence; that part of No. 22 as follows, *708“ And I further find said attorney did not know said deed was executed by Howard Finch in violation of law and was a nullity;” that part of No. 23 as follows: “ And I further find that the said bond and mortgage are void and of no effect; ” that part of No. 24 as follows: “ And I further find that said bond and mortgage are void and of no effect; ” also of its refusal to find as plaintiffs requested; also of each modification or correction made by the court when passing upon plaintiffs’ requests to find.